      Case 1:15-cr-00632-JGK Document 85 Filed 09/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JOSE HEBERTO ALVAREZ DENIS,

                      Petitioner,                15-cr-632 (JGK)
                                                 19-cv-8773 (JGK)
          - against -
                                                 MEMORANDUM OPINION AND
UNITED STATES OF AMERICA,                        ORDER

                     Respondent.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendant, Jose Heberto Alvarez Denis, has moved

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to reduce the sentence

of imprisonment imposed by this Court.       The petitioner, who is

currently serving his sentence at FCI Allenwood Low

(“Allenwood”) in Pennsylvania, has a current release date in

November, 2027, after which time he is likely to be removed from

the United States.   The petitioner now moves for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) on the grounds

that his medical conditions are sufficiently severe, in light of

the COVID-19 pandemic, to warrant his release.        For the reasons

explained below, the application is denied.        See United States

v. Hidalgo, 13 cr 413-2, 2020 WL 2642133 (May 26, 2020).

     On December 18, 2017, the defendant pleaded guilty, to one

count of participating in a narcotics conspiracy. Plea Tr. at




                                    1
         Case 1:15-cr-00632-JGK Document 85 Filed 09/02/20 Page 2 of 4



26, ECF No. 25. 1     The single-count indictment charged the

petitioner with conspiring in violation of 21 U.S.C. § 963 to

(1) import into the United States a controlled substance;

(2) manufacture and distribute a controlled substance, intending

and knowing that the controlled substance would be unlawfully

imported into the United States; and (3) manufacture and

distribute, and possess with intent to distribute a controlled

substance, on board an aircraft owned by a United States citizen

and registered in the United States, in violation of 21 U.S.C.

§§ 952(a), 959(b), 960(a)(1), 960(b)(1)(B)(ii), and 960(a)(3).

The controlled substance with respect to this offense was five

kilograms or more of cocaine. 21 U.S.C. § 960(b)(1)(B)(ii). ECF

No. 5.    The plea was pursuant to a plea agreement in which the

parties stipulated to a Sentencing Guideline Range of 188 to 235

months’ imprisonment.

      On April 11, 2019, this Court sentenced the defendant

principally to 148 months’ imprisonment.

      The defendant has satisfied the exhaustion requirement of

section 3582(c)(1)(A) because the relevant Warden denied the

defendant’s application for compassionate release on July 1,

2020.




1 All docket entry citations are citations to the docket in the criminal case,
No. 15-cr-632 (S.D.N.Y.).



                                      2
      Case 1:15-cr-00632-JGK Document 85 Filed 09/02/20 Page 3 of 4



     The Government does not contest that there are sufficient

extraordinary and compelling reasons to support the defendant’s

application.   Although there are no reported cases of COVID-19

at Allenwood, the defendant suffers from diabetes and latent

Tuberculosis which makes him more susceptible to the severe

consequences of COVID-19 should he become infected.

     However, the defendant has failed to show that the

application of the sentencing factors in 18 U.S.C. § 3553(a)

support his release.    The Court carefully weighed the section

3553(a) factors about 16 months ago and arrived at the sentence

that the Court found was the least sentence that would satisfy

those factors.   Sent. Tr. 20-27, ECF No. 61. There have been no

developments since that time that change the Court’s

conclusions.   The offense in this case was very serious.         It

involved a conspiracy to traffic over 500 kilograms of cocaine,

an extremely large amount.     The defendant committed this offense

after having previously been convicted of a serious narcotics

offense.   Further, when arriving at the defendant’s sentence,

the Court downwardly varied by 40 months’ imprisonment from the

bottom of the Sentencing Guideline Range, which was also the

sentence recommended by the Probation Department.         The sentence

imposed by the Court remains no greater than necessary to

achieve the relevant goals of sentencing, particularly a




                                   3
         Case 1:15-cr-00632-JGK Document 85 Filed 09/02/20 Page 4 of 4



recognition of the seriousness of the offense and the need for

deterrence.

                                 Conclusion

     The Court has considered all of the arguments raised by the

parties.    To the extent not specifically addressed above, the

arguments are either moot or without merit.           The defendant’s

application for a reduction of his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) is denied, without prejudice to renewal

should there be any changed circumstances warranting such

relief.    Moreover, this Court would give prompt consideration to

any applications relating to the defendant’s medical treatment

at Allenwood.



SO ORDERED.

Dated:      New York, New York
            September 2, 2020              ___/s/ John G. Koeltl______
                                                 John G. Koeltl
                                          United States District Judge




                                      4
